Citation Nr: 0726345	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for stomach disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1965 to December 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the local RO was held in September 
2006.  The Board previously remanded this case for further 
development in February 2007.



FINDING OF FACT

Chronic stomach disability was not manifested during the 
veteran's active duty nor is current chronic stomach 
disability otherwise related to such service.  


CONCLUSION OF LAW

Stomach disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in June 2002 and February 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2002, which was prior to the 
September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that the February 2007 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in a June 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, a 
March 2006 letter to the veteran and the February 2007 VCAA 
notice provided information of the types of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  Thus, the requirements set 
forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and a VA examination report.  The RO has 
requested medical records from all sources identified by the 
veteran.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in March 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
a stomach disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records showed that in February 1967, the 
veteran sought treatment for an upset stomach.  The 
impression was gastritis, questionable gallbladder and 
questionable ulcer.  A follow up April 1968 service treatment 
record showed that the veteran continued to complain of 
midepigastric pain.  The impression was rule out gallbladder 
and rule out ulcer.  An October 1967 gallbladder series was 
normal.  In May 1968, the veteran complained of stomach 
cramps.  In June 1968, the veteran again complained of upset 
stomach.  The impression was functional gastrointestinal 
disturbance with depression.  A follow up July 1968 treatment 
record again showed complaints of stomach cramps.  The 
veteran indicated that he felt like he had too much to drink 
even when he had not had any.  Although unclear, it appears 
that the impression was gastritis.  However, an August 1968 
service examination prior to discharge showed that the 
abdomen and viscera were clinically evaluated as normal.  In 
his contemporaneous history, the veteran indicated that he 
had frequent indigestion, but denied any stomach or gall 
bladder trouble.  A note on the examination and history 
provided that the veteran had frequent indigestion after 
alcoholic indulgence only since coming to Southeast Asia.  

The first post service medical evidence of record is a 
private 1987 chest x-ray done for the veteran's high blood 
pressure.  However, the first post service medical evidence 
of record concerning any stomach problems is an August 1997 
private treatment record from the Meridian Medical Group, 
which showed that the veteran complained of vomiting; the 
diagnosis was flu syndrome.   Follow up treatment records 
from the Meridian Medical Group until August 2002 were silent 
with respect to treatment of a stomach disability and mainly 
showed treatment for other disabilities, primarily 
hypertension.  A January 2002 VA treatment record showed that 
the veteran complained that his medication was upsetting his 
stomach.  A June 2006 private ultrasound report from Kaiser 
Permanente showed that the veteran had gallstones and chronic 
abdominal pain.  A notation showed that the veteran requested 
a letter to the VA stating that his current abdomen pain 
(chronic since 1960s) was related to service-connected 
gastritis.  However, it appears that the private examiner did 
not provide any such opinion letter, but only a June 2006 
statement indicating that the veteran was currently being 
treated for GERD.  Significantly, none of these records 
related any current stomach disability to service.  

On remand, the veteran was afforded a VA examination in March 
2007.  The examiner reviewed the claims file.  The veteran 
reported that his abdominal pain started when he was in 
service and he has had intermittent problems with his stomach 
that time.  The examiner noted the incidents of stomach 
problems while in service.  The examiner also referred to the 
2006 private gallbladder ultrasound.  A past history of GERD 
and gallstones was given.  The assessment was nausea and 
abdominal pain.  The examiner noted that the veteran's 
gallstones could be causing his current stomach symptoms.  
The examiner stated that the stomach pain the veteran had in 
the military was not relieved by antacids and that the 
veteran did not have gallstones while in the military.  
However, the stomach pains the veteran currently had were 
improved with antacids and the veteran now had evidence of 
gallstones.  The examiner opined that she would be resorting 
to mere speculation to state that the current abdominal pain 
was related to the veteran's complaints while in the military 
given the almost 35 years of history between evaluations and 
lack of medical records showing his abdominal pain was a 
constant ongoing problem with similar symptoms throughout the 
years.  The veteran's increased weight puts him at a higher 
risk for acid reflux so this may have developed over the 
years since his military service.  His morning nausea could 
be secondary to his post nasal drip and his gallstones could 
be contributing to his current abdominal pain and there was 
evidence that gallstones were not present while in the 
military.  As the examiner reviewed the claims file, 
including the veteran's service medical records, and 
thoroughly examined the veteran, the Board finds that this 
medical opinion has a high probative value.       

The Board recognizes that the veteran has claimed that he 
received treatment immediately upon discharge from service 
for his stomach problems from a doctor who is now deceased 
and thus, his medical records are unavailable.  Nevertheless, 
the Board must base its opinion on the evidence of record.    

The Board also acknowledges the veteran's assertions and 
hearing testimony that he has had stomach problems since 
service.  The Board points out that, although a lay person is 
competent to testify as to observable symptoms, see Falzone 
v. Brown, 8 Vet.App. 398, 403 (1995), a layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997).   In other words, in the instant case, the veteran is 
competent to testify as to the stomach complaints during and 
since service, but he is not competent to render a medical 
diagnosis or offer an opinion as to a medical nexus to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  

The Board is also aware that it is VA's defined and 
consistently applied policy to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2006).

Under the particular facts of this case, the Board is 
compelled to conclude that there is not an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  In the present 
case a medical examiner reviewed the claims file and 
expressly detailed the service medical records documenting 
stomach complaints.  The VA examiner also elicited history 
from the veteran; significantly, the examiner acknowledged 
the veteran's history of stomach problems since service.  
Nevertheless, even with knowledge of the veteran's history, 
the April 2007 VA examiner clearly stated that she would be 
resorting to mere speculation to link any current stomach 
disability to service.  In rendering the opinion, she also 
noted the differences between the symptoms the veteran had in 
service and the symptoms he currently had.  It appears that 
the VA examiner was fully aware of all of the pertinent facts 
and history.  The preponderance of the evidence is against 
the veteran's claim for stomach disability.  




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


